Citation Nr: 1528613	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to a compensable initial evaluation for status post residuals of broken right ankle.

2.  Entitlement to service connection for ruptured right testicle.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for bilateral corneal burns (chemical).

5.  Entitlement to service connection for left foot plantar fasciitis.

6.  Entitlement to service connection for a history of traumatic brain injury.

7.  Entitlement to service connection for psoriasis of the hands.

8.  Entitlement to service connection for psoriasis of the ankles.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2002, from March 2004 to November 2004, and from May 2005 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for left foot plantar fasciitis, traumatic brain injury, and any skin condition, to include psoriasis of the hands and ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability most nearly approximates moderate manifested limitation of motion and does not approximate marked limitation and is without ankylosis or malunion.

2.  The most probative evidence of record shows a current disability of ruptured right testicle has not been shown.

3.  The most probative evidence of record shows that the Veteran's erectile dysfunction is not related to active military service.

4.  The most probative evidence of record shows while bilateral corneal burns were shown in service, a current disability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but not higher, for a right ankle disability are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Code 5271.

2.  The criteria for service connection for ruptured right testicle are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for bilateral corneal burns are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in October 2012.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide the issues considered herein.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in July 2013.  In this regard, the Board finds that the assessments regarding the conditions were based on an interview with the Veteran, a review of the record, and full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Higher Evaluations, Rating Criteria, and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under diagnostic code 5271, a 10 percent rating is assigned for limitation of motion of the ankle that is moderate.  A maximum 20 percent rating is warranted for limitation of motion of the ankle that is marked. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Words such as 'moderate' and 'marked' are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

At the March 2015 Board hearing, the Veteran contends that he is entitled to a compensable evaluation for his service-connected ankle disability because of limited motion and stiffness.  At the contracted VA examination in July 2013, the Veteran provided the same complaints.

At the examination, the following history was provided: "The date of onset of the symptoms is 6/1999.  The claimant states the above condition began during military service.  He reports during physical training in hand to hand combat, his opponent flipped him over and upon landing he broke his right ankle.  He reports being taken to the ER and sent home for 6 weeks on convalescent leave.  He reports returning to duty once his cast was removed.  The condition has gotten worse over time.  He reports intermittent stiffness, swelling, and popping.  Relieving factors are stretching, warm soaks, elevation, avoiding strenuous activities, and cold compresses.  He reports use of right ankle brace to prevent his ankle from rolling.  Treatment is Motrin 800 mg."  The Veteran reported not experiencing flare-ups.

Upon examination, the examiner reported range of motion (ROM) results.  Right ankle plantar flexion ended at 30 degrees.  Right ankle dorsiflexion ended at 15 degrees.  There was no additional limitation in ROM of the ankle following repetitive-use testing.  The examiner noted that the functional loss the Veteran experiences is "less movement than normal."  Muscle strength testing of the right ankle showed active movement against some resistance.  The Veteran was reported to not have ankylosis.

The examiner provided the following opinion: "The impact of the ankle condition on the claimant's ability to work is that the limitation in ROM and perceived instability may intermittently limit use of right foot/leg...  There are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the ankle joint during flare-ups or repeated use overtime.  The additional limitation is described as instability and weakness."

After review of the evidence, the Board finds that an increased 10 percent evaluation is warranted for the right ankle disability based on limitation of motion that is moderate.  The examination report noted dorsiflexion of the right ankle was limited to 15 degrees with plantar flexion limited to 30 degrees.  There was also a slight reduction in strength of the right ankle.  The Board finds that these manifestations most nearly approximate limitation of ankle motion that is moderate, but that an increased 20 percent evaluation is not warranted as the level of impairment, based on the examination and medical records, is not marked.

The Board has also considered whether an increased rating is warranted under the other criteria for rating the ankle at any time during the claims period. Diagnostic Codes 5270 and 5272 pertaining to ankylosis of the ankle are not for application in this case as the record is negative of evidence of ankylosis.  The Veteran has clearly retained some useful motion of his right ankle.  Additionally, there are no findings of ankle malunion and X-rays performed did not demonstrate any joint abnormalities.

Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of his right ankle are contemplated by the applicable rating criteria; specifically the presence of limited use and stiffness.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.

III.  Service Connection Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Ruptured Right Testicle and Erectile Dysfunction

The Veteran's service treatment records (STR) are absent for any complaints, treatment, or diagnosis of a ruptured testicle during service.  At the Board hearing, the Veteran alleged that in the fall of 2000 at the Hill Air Force Base, while trying to set up some tables, one guy pushed over a table and caught the Veteran right in the midsection.  He testified that, "They had to pick me up and cart me off to the clinic.  It's kind of one of those things where I wound up being told to walk it off.  Later on through self-examination, if you will, I noticed that something didn't feel right.  I went to the docs and they went ahead and did an ultrasound on it and they could see that the testicle was ruptured."

The Veteran provided the same date of onset at the July 2013 examination.  The Veteran reported conducting a self-examination due to tenderness and pain in the area.  He reported seeking medical treatment but the provider was unable to provide an etiology or treatment for his problem.  The Veteran reported providing support to the area to relieve discomfort.  The examiner also noted a history of prostatitis.  Treatment of this condition is shown in the post-service treatment records.  The condition has gotten worse overtime.  The Veteran also reported that the scrotum has descended lower and he has intermittent, bright red blood in his urine.  He reports burning upon urination since 2007.  He reported erectile dysfunction after his right testicle rupture.  The report notes that the Veteran takes Viagra.

Nothing in the STRs support the Veteran's account of his injury given at the Board hearing.  However, there are other complaints related to the testicles and penis that will be addressed herein.  First, in June 1999 the Veteran was treated for a fungal infection of the groin.  It was described as a rash around his thigh and midsection.  In November 1999, there is an entry where the Veteran complained of a lump on his testicle.  He also indicated it itched.  He was treated with creams.  In other notes dated at the same time, the condition is described as eczema and he was given a cream.  Then, in January 2000 he again complained of a lump on his testicle.  An ultrasound was performed.  The note indicates that the Veteran had spermatocele, a cystic condition.  The note says to follow-up in 6 months if it is still bothering him or enlarging.  Another note at that time indicates that the Veteran said the condition had been present for "several years."

Next, the Veteran complained of a possible sexual transmitted disease (STD) in July 2000.  He complained of a burning sensation while urinating.  He was prescribed medication and there is no further mention of the problem.

There are no further complaints of the testicles or penis.  In fact, at a medical examination in June 2003, clinical evaluation of the testicles showed normal results.  At that same time, the Veteran reported being in "excellent" health and not having any "medical problems."  He answered "no" to "painful or frequent urination" and "VD".  The only medical conditions he mentioned were his corneal burns, his ankle problems and the cyst on the back of his knee.  

Also, post-deployment records dated in July 2002 fail to show any complaints of problems concerning the testicles.  He answered that his health is "excellent."  He answered "no" to having any unresolved medical problems developed during the deployment.  Similarly, in a post-deployment health assessment dated in June 2000, the Veteran indicated he was in "excellent" health and had no unresolved medical problems developed during deployment.  The only chronic aliment mentioned is the cyst on the back of the Veteran's knee.  There are no other medical records from his time in service of note.  

In July 2013, the Veteran underwent a contracted VA examination to assess his erectile dysfunction and the ruptured testicle.  Upon examination, the report notes that physical evaluation of the penis, testicles, epididymis, and prostate were normal.  The examiner reported the following: "Varicocele is absent.  There is no tenderness of the right testicle.  There is no mass on the right testicle.  There is no tenderness of the left testicle.  There is no mass on the left testicle...  Right testicular size is 20% smaller than left.  Within anatomic variation...  For the claimant's claimed condition of right testicle rupture, there is no diagnosis because there is no pathology to render a diagnosis."

In regards to the ruptured testicle, the examiner gave the following opinion: "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner gave the following rationale: "The claimed condition was not found...  No rupture of the testicle is found."  Further, the examiner noted that no rupture of the testicle was identified in any of the medical records.

The Board also reviewed post-service medical records.  At a September 2009 outpatient visit to Alyeska Family Medicine, it was reported that the testes/scrotum had "no tenderness, masses, or lesions."  

Without evidence of a current condition, the Board cannot grant service connection for a ruptured testicle.

Turning to the erectile dysfunction claim, the Veteran's STRs are absent for any complaints, treatment, or diagnosis of erectile dysfunction during service.  There are the complaints of the testicles and an STD, as mentioned above, but no other pertinent records.  

The earliest discussion of erectile dysfunction is dated in a September 2009 outpatient report from Alyeska Family Medicine.  The following was reported: "With regard to the erectile dysfunction, at the end of our appointment, [the Veteran] requested Viagra because he was unable to maintain an erection.  This has been a problem for the past year...  Medical history is negative for anxiety/stress, coronary artery disease, decreased libido, depression and hypertension.  He denies use of medications that may cause impotence...  [The Veteran was] initially hesitant regarding [a] work up and really just wanted the medication.  I explained to [the Veteran] that I would like to evaluate the cause of erectile dysfunction than carelessly providing him medication as there could be an underlying problem."  There are no other pertinent records in the private medical records or VA records.

The July 2013 contracted VA examination report notes that the Veteran has a diagnosis of erectile dysfunction dated in 2009.  The examiner gave the following opinion: "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale: "Prostate and genital exam normal.  In civilian medical record [September 2009] note is made that claimant reported that erectile dysfunction had started one year prior (2008), and claimant was resistant to evaluation/testing, asking only for medication.  Testosterone deficiency identified in civilian record of [November 2009], and obesity noted as being likely cause."

Therefore, there is no medical evidence that erectile dysfunction is related to service.  The first complaint is made in 2009, several years after the Veteran left service.

The Board also considered the lay evidence of record.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, medical evidence will be required to establish a medical diagnosis of a ruptured testicle and an opinion that erectile dysfunction is related to service.  There are no medical opinions that support either of those contentions.  Further, the Board finds that the Veteran's allegation that he suffered a groin injury in service to not be credible.  Shortly after the alleged incident, medical records show that the Veteran made no complaints of any groin or testicle problems, as shown in the post-deployment reports from 2000 and 2002 and the June 2003 medical examination.  While there are some STRs concerning the testicles, they do not support the Veteran's testimony.  Also, at a medical assessment in 2009, the Veteran indicated that onset of erectile dysfunction had been in 2008, much later than what he reported at the Board hearing.  The Board gives greater probative weight to the medical evidence of record, including the examination report, and the Veteran's statements made to medical professionals at the time of receiving care.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for a testicle rupture and erectile dysfunction.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Corneal Burns

The Veteran's STRs show that he suffered from corneal burns in June 1999.  The STRs document that the Veteran used the incorrect contact lenses and the problem was treated extensively with creams.  In November 1999 he was seen for an eye examination.  The corneal burns were mentioned but no treatment was discussed.  By January 2000, there is an entry that notes that the he had been treated with bacitracin ointment and the condition "healed with no complications."  From that point on, the corneal burns are regularly mentioned as a past condition, but there are no records indicating any further treatment or complications.  For example, at the June 2003 medical examination, clinical evaluation of the eyes indicated normal results.

Also, in the post-service medical records, the corneal burns are mentioned as a past problem but there is no discussion of any ongoing or current manifestations of the condition.

The Veteran underwent a contracted VA examination in July 2013.  The corneal burns from 1999 are noted and the history is detailed.  It was noted that the Veteran was given hard lens solution instead of soft and upon using it, suffered from corneal burns on both eyes.  He had to stay in the hospital recovering and using topical antibiotics for several days to improve the cornea.  The report notes that, "He commonly notices 'tracers' in his vision which are mobile and intermittent.  He also notices that images will blur out or fade at times when he is concentrating on them.  The condition has improved since the corneal burns occurred.  The tracers are still present intermittently without change over time."

Upon examination, the Veteran's uncorrected distant and near vision was 5/200 and his corrected was 20/40 or better.  The pupils are round and reactive to light and there is no afferent pupillary defect present.  He does not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He does not have a corneal irregularity that results in severe irregular astigmatism.  He does not have diplopia (double vision).  Tonometry was performed and showed right and left eye pressure of 16.  Lids, lashes, cornea, antechamber, iris, and lens were all normal.  Fundus was normal bilaterally.  He does not have a visual field defect (or a condition that may result in visual field defect).  He does not have scarring or disfigurement attributable to any eye condition.  The examination report notes that the Veteran had no other eye conditions.  During the past 12 months, the Veteran has not had any incapacitating episodes attributable to any eye conditions.

The examiner provided the following opinion: "For the claimant's claimed condition of bilateral corneal burns, there is no diagnosis because there is no pathology to render a diagnosis...  The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner gave the following rationale: "The claimed condition of corneal burns OU is more likely than not caused by the claimed inservice injury but there is no pathology or residual loss of vision or scarring to support the claimant's condition.  The condition has resolved."

The Board also considered the lay evidence of record.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, medical evidence will be required to establish a medical diagnosis of corneal burns.  There are no medical opinions that support either of those contentions.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for corneal burns.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 10 percent evaluation, but not higher, for status post residuals of broken right ankle is granted.

Entitlement to service connection for ruptured right testicle is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for bilateral corneal burns (chemical) is denied.


REMAND

Further development is required before a decision can be made on the issues of service connection for left foot plantar fasciitis, traumatic brain injury, and any skin condition, to include psoriasis of the hands and ankles.

At the hearing the Veteran testified that his left foot plantar fasciitis started during a period of active duty service after he transferred from the Alaska Air National Guard to the Alaska Army National Guard.  While there are personnel records from 2006 showing the Veteran making that transfer there are no other personnel records or medical records from any periods of service after July 2006; however, he alleges to have performed active duty in New Mexico in 2007.  Attempts should be made to confirm this period of service and to obtain any STRs from that period.  
Regarding the claim for service connection for left foot plantar fasciitis, TBI, and any diagnosed skin disorder, a VA examination and medical opinion is required to determine the nature and etiology of the claimed disabilities.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, there are recent VA treatment records noting left foot plantar fasciitis, TBI, and skin conditions.  The Veteran's STRs also mentions various skin conditions, including eczema on the genitals and thigh and a cyst on the knee.  At the Board hearing the Veteran testified about two incidents during deployments when he believes he suffered a traumatic brain injury, once on an aircraft and once in a dining facility that came under attack with mortar fire.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's dates of service in the United States Army National Guard of Alaska since 2006, and notate the beginning and ending dates of each period of active duty, active duty for training or special work, or inactive duty training occurring therein.  In addition, obtain any all medical examination and treatment records, as well as personnel records, not already on file, which were compiled during the periods of service in the Army National Guard for inclusion in the Veteran's VA claims folder.

2.  Afford the Veteran a VA examination to determine the nature, extent, onset and etiology of any left foot plantar fasciitis. The Veteran's claims file must be made available to the examiner for review in connection with the examination. 

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present left foot plantar fasciitis was incurred in or aggravated by any incident of active service.

The rationale for all opinions expressed should also be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for a traumatic brain injury (TBI) examination.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file.  Any indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following question: 

Is it as least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed traumatic brain injury is etiologically related to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed skin condition.

All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must determine whether a skin condition exists, including psoriasis of hands and ankles, and, if so, the examiner should offer an opinion as to the following:
Whether it is at least as likely as not that it began during military service or is otherwise related to the Veteran's military service.  The examiner should comment on the various cases of eczema and cysts the Veteran had during service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


